          Case 1:19-cv-05257-JSR Document 22 Filed 12/29/20 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
VOICE TELE SERVICES INC.,                                      :
                                                               :         Civ. Action No.:
                                    Plaintiff,                 :         19-cv-5257 (JSR)(JLC)
                                                               :
                                                               :
                  v.                                           :
                                                               :
ZEE TELECOMS LTD.,                                             :
                                                               :
                                    Defendant.                 :
--------------------------------------------------------------X




     PLAINTIFF VOICE TELE SERVICES INC.’S MEMORANDUM OF LAW
IN OPPOSITION TO DEFENDANT’S MOTION TO VACATE DEFAULT JUDGMENT




                                                     Shira Rosenfeld Grossman (SG 5392)
                                                     ROSENFELD LAW, PLLC
                                                     6309 Mount Vernon Oaks Drive
                                                     Atlanta, Georgia 30328
                                                     Email: shira@outgc.com
                                                     Telephone: (646) 637-3226

                                                     Attorneys for Allied World Assurance Specialty
                                                     Insurance Company, Assignee of All Claims
                                                     Asserted in This Action by Plaintiff Voice Tele
                                                     Services Inc.
             Case 1:19-cv-05257-JSR Document 22 Filed 12/29/20 Page 2 of 18




                                                   TABLE OF CONTENTS


PRELIMINARY STATEMENT .....................................................................................................1

STATEMENT OF RELEVANT FACTS AND PROCEDURAL HISTORY ................................ 2

ARGUMENT .................................................................................................................................. 6

POINT I: PERSONAL JURISDICTION OVER ZEE EXISTED AT
THE TIME THE COURT ORDERED THE DEFAULT JUDGMENT
AND SHOULD NOT BE VACATED UNDER FED. R. CIV.P. 60(b)(4) .................................... 6

           A. VTS's Service On Zee Constitutes Effective Service
           Under Fed. R. Civ. P. 4(h)(2) And, By Extension, 4(f) ...................................................... 6

           B. Zee Bears the Burden of Proof That Proper Service Did Not Occur ........................... 10

           C. Zee Failed to Meet Its Burden of Proof Because
           The Sole Declaration Lacks Credibility and Evidence ...................................................... 11

           D. VTS's Evidence Demonstrates That Zee Cannot Sustain Its Burden of Proof.............12

           E. VTS's Service on Zee Satisfied Constitutional Due Process ....................................... 13

CONCLUSION .............................................................................................................................. 14
             Case 1:19-cv-05257-JSR Document 22 Filed 12/29/20 Page 3 of 18




                                                TABLE OF AUTHORITIES
Cases

Baskett v. Autonomous Research LLP,
2018 WL 4757962 (S.D.N.Y. Sept. 28, 2018) ............................................................................. 7, 9
Burda Media Inc. v. Viertel,
417 F.2d 292 (2d Cir. 2005)..................................................................................... 7, 10, 11, 12, 13
Fallman v. Hotel Insider, Ltd.,
2016 U.S. Dist. LEXIS 140158 (S.D.N.Y October 7, 2016) ......................................................... 10
GMA Accessories, Inc. v. BOP, LLC,
2008 U.S. Dist. LEXIS 26120 (S.D.N.Y. Mar. 20, 2008).............................................................. 10
Voice Tele Services, Inc. v. Impex Communication Ltd.,
Civ. 19-cv-5245 (VEC) (S.D.N.Y. 2016)............................................................................. 7, 8, 9, 13
Volkswagenwerk Aktiengesellschaft v. Schlunk,
486 U.S. 694, 705, 108 S. Ct. 2104, 2111 (1988)…………………………………………………8


Statutes

Convention on the Service Abroad of Judicial and
Extrajudicial Documents in Civil or Commercial Matters, Nov. 15, 1965. .................................... 7
Companies Act, Section 1139(1) .................................................................................................... 8
CPR Part 6, supplemented by Practice Direction 6A
Rules 6.3(1)(c), 6.3(2)((a) and (b), 6.7, 6.8, 6.8(a), 6.9, 6.10. ........................................................ 8
Fed. R. Civ. P. 4(f) ................................................................................................................. passim
Fed. R. Civ. P. 4(h)(2) ............................................................................................................ passim
Fed. R. Civ. P. 60(b)(4). ..................................................................................................... 1,2, 6, 14
          Case 1:19-cv-05257-JSR Document 22 Filed 12/29/20 Page 4 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
VOICE TELE SERVICES INC.,                                      :
                                                               :       Civ. Action No.:
                                    Plaintiff,                 :       19-cv-5257 (JSR)(JLC)
                                                               :
                                                               :
                  v.                                           :
                                                               :
ZEE TELECOMS LTD.,                                             :
                                                               :
                                    Defendant.                 :
--------------------------------------------------------------X

     PLAINTIFF VOICE TELE SERVICES INC.’S MEMORANDUM OF LAW
IN OPPOSITION TO DEFENDANT’S MOTION TO VACATE DEFAULT JUDGMENT


        Plaintiff Voice Tele Services Inc. (“VTS”) submits this memorandum of law in opposition

to defendant’s motion to vacate default judgment.

                                     PRELIMINARY STATEMENT

        The default judgment against defendant Zee Telecoms Ltd. (“Zee”), entered on July 12,

2019, should not be vacated pursuant to Fed. R. Civ. P. 60(b)(4) on the basis it is void for lack of

personal jurisdiction because the hand delivery of the summons and Complaint to Richard Cooper,

owner and sole director of Hold Everything, a virtual service company with which Zee had an

account, and the only company physically located on the third floor of 207 Regent Street, London,

W1B 3HH, United Kingdom (“UK”), constitutes effective service under Fed. R. Civ. P. 4(h)(2)

and by extension, 4(f), as service was made in accordance with the applicable Hague Convention’s

provisions for service under UK law. In addition, Zee had actual notice of the litigation as

evidenced by an email from Rahim Mayet (“Mr. Mayet”), Zee’s founder and managing director.

to VTS’s counsel two days before the initial court conference requesting a twenty-eight day

extension to settle the pending litigation, and therefore has the burden of proof to prove that service
                                                        1
         Case 1:19-cv-05257-JSR Document 22 Filed 12/29/20 Page 5 of 18




was not effectuated.    Zee cannot meet this burden because its sole support, Mr. Mayet’s

declaration, lacks credibility and evidence because it fails to and cannot adduce any evidence to

sustain its claim that Zee has a separate office from Hold Everything, a business with which it

claims no connection, on the third floor of 207 Regent Street that should have been served.

Moreover, VTS presents ample evidence that Hold Everything is the only office on the third floor

of 207 Regent Street, and that Zee has a virtual office services account with Hold Everything.

Lastly, service on Zee complies with constitutional due process because service was reasonably

calculated to provide notice as it is good service in the UK according to this Court’s prior order,

and Mr. Mayet had actual notice of the litigation in less than two weeks after service. Based on the

foregoing and as fully briefed below, the default judgment should not be vacated pursuant to Fed.

R. Civ. P. 60(b)(4) because VTS’s service of the summons and Complaint on Zee was proper,

thereby establishing this Court’s personal jurisdiction.

         STATEMENT OF RELEVANT FACTS AND PROCEDURAL HISTORY

       On June 4, 2019, VTS, a U.S.-based limited liability company, filed a complaint with

claims of breach of contract and account stated against Zee, a U.K.-based privately held limited

company, for failure to pay three invoices totaling $350,378.93 for telecommunication services

VTS rendered to Zee pursuant to the parties’ Reciprocal Carrier Services Agreement

(“Agreement”) entered on October 30, 2018. (Dkt. 1, 1-1.) On June, 5, 2019, VTS filed a Request

for Issuance of Summons, which was issued by the Court on June 6, 2019. (Dkt. 6, 7.) The UK

Register of Companies, which is held at Companies House available online, lists Zee’s registered

office as 207 Regent Street, London, England, W1B 3HH. (Witness Statement (Declaration) of

Carlyn Anne Weale, dated December 18, 2020 (“Weale Dec.”) ¶ 7, Exhibit CAW3.) The

Companies House filing history for Zee shows that the registered office address was changed from



                                                 2
         Case 1:19-cv-05257-JSR Document 22 Filed 12/29/20 Page 6 of 18




225 Marsh Wall London E14 9FW United Kingdom to 207 Regent Street London W1B 3HH on

December 5, 2018. (Declaration of Shira Grossman, dated December 29, 2020 (“Grossman

Dec.”), Ex. 1.)

       On June 12, 2019 at 13.15 hours (1:15 p.m.), process server Julian Matthew Paul Rozario

(“Mr. Rozario”), served Zee at its registered office by leaving a copy of the summons, complaint

and its attached exhibit with Mr. Cooper, owner and sole director of Hold Everything, located on

the third floor at 207 Regent Street, London, England, W1B 3HH. (Dkt. 8; Grossman Dec., Exs.

2, 3; Declaration of Richard Cooper, dated December 29, 2020 (“Cooper Dec.” ¶ 1.) Hold

Everything is the only company that leases and occupies the third floor of 207 Regent Street.

(Cooper Dec. ¶ 3.) There are no other companies, including Zee, that has a separate physical office

on the third floor of 207 Regent Street. (Id.)

       Hold Everything provides virtual services where companies can use 207 Regent Street as

its registered business address even though they do not have a permanent physical presence at that

location. (Id. at ¶ 4.) For companies that use its services, they are able to forward mail to their

actual physical location. (Id. at ¶ 5.) In order to find businesses willing to its virtual services on

the third floor of 207 Regent Street, Hold Everything uses agents as brokers that resells its virtual

office services. (Id. at ¶ 6.)      One of its brokers is CityOffice, which on its website,

www.yourcityoffice.com, states that it partners with business center operators and works with

referral affiliates. (Cooper Dec ¶ 7; Grossman Dec. Ex. 4.) Hold Everything obtained the virtual

services account for Zee from CityOffice, which allows Zee to use 207 Regent Street as its

registered business address. (Id. at ¶ 8.) Zee currently has an active account with Hold Everything

to use its address at 207 Regent Street as its registered business address. (Id. at ¶ 9.)




                                                  3
         Case 1:19-cv-05257-JSR Document 22 Filed 12/29/20 Page 7 of 18




       Mr. Cooper forwarded the documents to Zee at its forwarding address obtained from Hold

Everything’s files. (Cooper Dec. ¶ 10; Grossman Dec. Ex. 5, Dkt. 1-1.) On June 17, 2019, Mr.

Rozario’s Declaration of Service was filed with the Court. (Dkt. 8.)

       On June 25, 2019, the Court issued a Notice of Conference (“Notice”) requiring VTS’s

counsel to furnish a copy of the Notice and Civil Case Management Plan (“CCMP”) form to

defendant’s attorney, which was required to be completed by the parties one week before the

conference. (Dkt. 9.) If identity of counsel was unknown, then plaintiff’s counsel was directed to

send a copy of the notice and enclosure to the party personally, informing that any unrepresented

party is required to appear at the conference in person on July 10, 2019. (“Statement”). (Id.) VTS’s

counsel, Ms. Grossman, followed the Notice’s directions and on June 28, 2019, and had her

paralegal send Zee at its registered address, 207 Regent Street, London W1B 3H, and by email to

Zee’s founder and managing director, Mr. Mayet at rahim@zeetelecoms.co.uk, a cover letter

containing the Statement and the following enclosures: (1) copy of the Notice, (2) CCMP form,

and (3) a cover letter to the Court with the enclosed courtesy copy of the complaint and Rule 7.1

statement, as also was required by the Notice. (Grossman Dec. Ex. 6.) In the cover letter, VTS

also asked Zee to advise VTS’s counsel when they were available to discuss the CCMP as required

by Fed. R. Civ. P. 26(f). (Id.)

       On July 2, 2019, Ms. Grossman sent an email to Mr. Mayet at rahim@zeetelecoms.co.uk

requesting that she be contacted about completing the CCMP form, which she completed and

attached to the email. (Id. at Ex. 7.) This was the first time Ms. Grossman sent an email to

rahim@zeetelecoms.co.uk, as she was just notified of Mr. Mayet’s email on June 27, 2019. (Id.

at ¶ 12.)     On July 8, 2019, Mr. Mayet responded in a lengthy email to VTS’s counsel

acknowledging the Agreement and outstanding balance, claiming that Zee could not pay the



                                                 4
         Case 1:19-cv-05257-JSR Document 22 Filed 12/29/20 Page 8 of 18




outstanding balance until its customer paid them, and offered a proposed settlement. (Grossman

Dec., Ex. 7.) Mr. Mayet’s email repeatedly referenced the pending litigation by writing “in order

to save time and costs for all parties involved, we would like to settle this matter outside the

Courts,” and that he wanted “to find an amicable solution with the needs for courts.” (Id.) Mr.

Mayet closed his email with a request for an extension in the pending litigation, “[i]n light of the

above, it would have merit, on both sides, for a less litigious approach on the above matter and for

your client to agree a further extension of 28 days to find a suitable settlement plan. Please confirm

agreement to the above.” (Id.) On July 8, 2019, the same day as Mr. Mayet’s email, Mr. Mayet’s

settlement proposal and request for extension was denied because VTS viewed both of them as a

continuation of the ongoing dilatory tactics which would result in non-payment. (Id.)

       On July 10, 2019, the Initial Pretrial Conference took place. (Min. Entry.) On that same

date, VTS filed an Affirmation for Judgment by Default and proposed Clerk’s Certificate of

Default, which was executed by the clerk and filed on July 11, 2019. (Dkt. 13, 15.) On July 11,

2019, this Court signed the Default Judgment in the amount of $373,132.75, which includes the

amount owed, monthly interest on late payments, and costs pursuant to 28 U.S.C. § 1920. (Dkt.

16.)

       On October 30, 2019, VTS assigned all of its rights to recovery subject to subrogation to

Allied World Specialty Insurance Company (“AWAC”). (Weale Dec. ¶ 3, Ex. CAW1.) Its,

counsel, Kennedys Law LLP (“Kennedys”), prepared the statutory demand under Section

123(1)(a) of the Insolvency Act 1986, which allows a creditor to enforce a foreign judgment by

demanding the judgment amount to be paid in full within twenty-one days before the creditor may

present a winding-up petition to the Companies Court in The High Court. (Id. ¶ 4, Ex. CAW2.)




                                                  5
         Case 1:19-cv-05257-JSR Document 22 Filed 12/29/20 Page 9 of 18




       The statutory demand requires service by a process server in the UK. (Weale Dec. ¶ 4.)

Upon Kennedys’ instruction, process server Anthony Booth (“Mr. Booth”) went to Zee’s

registered office at 207 Regent Street, London W1B 3HH on October 20, 2020. (Id. at ¶ 5, Ex.

CAW2.) Upon entering the building, Mr. Booth was advised by three males that there was a virtual

office on the third floor called “Hold Everything,” but he was unable to get a response from the

bell. (Id.) He left the documents next to the pigeon holes on the ground floor of the building. (Id.)

On November 6, 2020, Zee’s UK counsel emailed a letter to Kennedys regarding the statutory

demand. (Id. at ¶ 8, Ex. CAW4) In its letter, Zee’s UK counsel did not contest service of the

statutory demand. (Id.)

                                          ARGUMENT

                                             POINT I

                PERSONAL JURISDICTION OVER ZEE EXISTED AT
           THE TIME THE COURT ORDERED THE DEFAULT JUDGMENT
           AND SHOULD NOT BE VACATED UNDER FED. R. CIV.P. 60(b)(4).

A.     VTS’s Service On Zee Constitutes Effective Service
       Under Fed. R. Civ. P. 4(h)(2) And, By Extension, 4(f).

Fed. R. Civ. P. 4(h)(2) permits service on a foreign company:

       (h) Serving a Corporation, Partnership, or Association. Unless federal law
       provides otherwise or the defendant's waiver has been filed, a domestic or foreign
       corporation, or a partnership or other unincorporated association that is subject to
       suit under a common name, must be served:

                                                     ***

               (2) at a place not within any judicial district of the United States, in any
               manner prescribed by Rule 4(f) for serving an individual, except personal
               delivery under (f)(2)(C)(i).

The manner of service prescribed by Fed. R. Civ. P. (4)(f)(1) is as follows:

       (f) Serving an Individual in a Foreign Country. Unless federal law provides
       otherwise, an individual--other than a minor, an incompetent person, or a person

                                                 6
        Case 1:19-cv-05257-JSR Document 22 Filed 12/29/20 Page 10 of 18




       whose waiver has been filed--may be served at a place not within any judicial district
       of the United States:
               (1) by any internationally agreed means of service that is reasonably
               calculated to give notice, such as those authorized by the Hague Convention
               on the Service Abroad of Judicial and Extrajudicial Documents;

The United States and the United Kingdom are signatories to the Hague Convention and

compliance is mandated in all cases in which it applies. Baskett v. Autonomous Research LLP,

2018 WL 4757962, at *12 (S.D.N.Y. Sept. 28, 2018); citing Volkswagenwerk Aktiengesellschaft

v. Schlunk, 486 U.S. 694, 705, 108 S. Ct. 2104, 2111 (1988).

       Under the Hague Convention, service can be conducted in various ways including: (1)

service through the Central Authority of member states; (2) service through consular channels; (3)

service by mail if the receiving state does not object; and (4) service pursuant to the internal laws

of the state.” Burda Media v. Viertel, 417 F.2d 292, 300 (2d Cir. 2005). With respect to service

pursuant to the internal laws of the state, the Hague Convention specifically provides, “[t]o the

extent that the internal law of a contracting state permits methods of transmission, other than those

provided for in the preceding Articles, of documents coming from abroad, for service within its

territory, the present Convention shall not affect such provisions.” Convention on the Service

Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters, Nov. 15, 1965,

20 U.S.T. 361. Thus, service consistent with the laws of the United Kingdom is acceptable service

under the Hague Convention and has been deemed acceptable service by this Court in another

action where VTS obtained a default judgment against a UK party that failed to pay its outstanding

balance. Voice Tele Services, Inc. v. Impex Communication Ltd., Civ. 19-cv-5245 (VEC)

(S.D.N.Y. 2019) Dkt. 14-16.

       In the United Kingdom, service on a foreign company is governed by Part 6 of the CPR

supplemented by Practice Direction 6A, and the Companies Act, as provided for in CPR Rule


                                                 7
         Case 1:19-cv-05257-JSR Document 22 Filed 12/29/20 Page 11 of 18




6.3(2)(a) and (b). Voice, Civ. 19-cv-5245 (VEC) at Dkt. 15, Declaration of Simon Terry, dated

July 16, 2019 (“Terry Dec.”) ¶¶ 6-7, Ex. SJT1. For service under the CPR, CPR Rule 6.3(1)(c)

provides for service by leaving it at a place specified in CPR Rules 6.7, 6.8, 6.9 or 6.10. (Terry

Dec. at ¶ 8.) CPR Rule 6.8(a) provides, “the defendant may be served with the claim form at an

address which the defendant resides or carries on a business within the UK or any other EEA state

and which the defendant has given for the purposes of being served with the proceedings.” (Id. at

¶ 9.) In accordance with CPR Rule 6.3(2)(b), Section 1139(1) of the Companies Act supports the

provision of CPR Rule 6.8(a), which states, “[a] document may be served on a company registered

under this Act by leaving it at, or sending it by post, to the company’s registered office.” (Id. at ¶

10, Ex. SJT1.) Section 1139(3) goes on to explain that: “[f]or the purposes of this section a

person’s “registered address” means any address for the time being shown as a current address in

relation to that person in the part of the register available for inspection.” (Id. at ¶ 11, Ex. SJT 1.)

The prescribed register is the Register of Companies which is held at Companies House and

available online. (Id. at ¶ 12.) The company need not conduct business or be present at the

registered address, and in many cases the registered office will be the company’s accountant,

auditor or solicitor. (Id. at ¶ 13.) Therefore, under the United Kingdom’s CPR and Companies

Act, leaving documents at a company’s registered address is good service under UK law, the

Hague Convention, Rule 4(f) and by extension Rule 4(h) under this Court’s previous ruling.

(Voice, Civ. 19-cv-5245 (VEC) at Dkt. 15, Terry Dec., ¶¶ 6-7, 15, Ex. SJT1; Dkt. 16.)

       VTS’s service of the Summons and Complaint on Mr. Cooper, Director of Hold

Everything, located at 207 Regent Street, London, W1B 3HH, constitutes effective service under

Fed. R. Civ. P. 4(h)(2) and by extension, 4(f). Zee is a UK private limited company and service

must comply with the Hague Convention, which permits service under the internal laws of the



                                                   8
        Case 1:19-cv-05257-JSR Document 22 Filed 12/29/20 Page 12 of 18




United Kingdom. (Dkt.1 (Compl.) ¶ 5; Voice, Civ. 19-cv-5245 (VEC) at Dkt. 15, Terry Dec. ¶ 5;

Grossman Dec. Ex. 1; Weale Dec. Ex. CAW3.) UK law provides that leaving documents at a

Company’s registered office, which is the current address on the Companies House Register of

Companies, constitutes effective service. See pp. 7-8 supra. VTS followed UK law by taking the

following steps:

       1.      a search of Companies House, for Zee’s registered office, revealed that on

               December 5, 2018, Zee changed its registered office from its office at 225

               Marsh Wall, London E14 9FW, United Kingdom to 207 Regent Street

               London W1B 3HH, United Kingdom. (Grossman Dec. Ex. 1.)

       2.      On June 12, 2019, Mr. Rozario went to Zee’s registered office on the third

               floor of 207 Regent Street, London, England, W1B 3HH and was greeted

               by Mr. Cooper, Director of Hold Everything. (Dkt. 8; Grossman Dec. Ex.

               3.) Mr. Rozario left the summons and Complaint with Mr. Cooper. (Dkt.

               8; Grossman Dec. Ex. 5.)

       Hold Everything at 207 Regent Street , London, England W1B 3HH is Zee’s registered

business address because there are no other businesses physically on the third floor other than Hold

Everything, and Zee has a virtual office services account with Hold Everything, which they

obtained from CityOffice. (Cooper Dec. ¶¶ 3, 8-9.) Thus, VTS’s leaving of the Summons and

Complaint at Zee’s registered office as provided by the Companies House’s Register of Companies

constitutes proper service under United Kingdom law, which in turn is considered proper service

under the Hague Convention, which in turn is considered proper service under Fed. R. Civ. P. 4(f)

and 4(h)(2). See Baskett, 2018 WL 4757962, at *14.




                                                 9
        Case 1:19-cv-05257-JSR Document 22 Filed 12/29/20 Page 13 of 18




       Zee’s legal analysis makes a broad assertion that service was not properly made under the

Hague Convention, but does not delve any further as to proper service under those provisions.

(Def. Mem. at 4.) Instead, Zee cites Fallman v. Hotel Insider, Ltd., 2016 U.S. Dist. LEXIS 140158

*5 (S.D.N.Y. October 7, 2016) where service at 24 Clonmel Road was not effective when the

defendant lived at 2A Clonmel Road. This case it totally inapposite to the case at bar. According

to Companies House, Zee’s registered address is 207 Regent Street, London, England W1B 3HH.

(Grossman Dec. Ex. 1.) Zee was served at that address on the third floor, the floor it contends its

registered office is located. (Mayet Aff., Exhibit A; Dkt. 8; Grossman Dec. Ex. 5.) Zee also cites

GMA Accessories, Inc. v. BOP, LLC, 2008 U.S. Dist. LEXIS 26120 (S.D.N.Y. Mar. 20, 2008),

which is also inapplicable because in that case defendant was not served at its “dwelling or usual

place of abode” as required by Rule 4(e)(2)(B), not Rule 4(f), and by extension 4(h)(2), the relevant

and undisputed service rules in this action.

B.     Zee Bears the Burden of Proof That Proper Service Did Not Occur.

       In Burda, the Second Circuit held “that on a motion to vacate a default judgment based on

improper service of process where the defaulting defendant had actual notice of the original

proceeding but delayed in bringing the motion, the defendant bears the burden of proof to establish

that the purported service did not occur.” Burda, 417 F.3d at 299. The Second Circuit explained

the reasoning behind its holding:

       Then District Judge José Cabranes aptly remarked that placing the burden on the
       defendant reflects "the concerns of comity among the district courts of the United
       States, the interest in resolving disputes in a single judicial proceeding, the interest
       of the plaintiff in the choice of forum, and the fear of prejudice against a plaintiff
       who, owing to delay, might in subsequent collateral proceedings no longer have
       evidence of personal jurisdiction that existed at the time of the underlying
       suit." Miller,779 F.Supp. at 210-11 (citing Rohm Haas Co. v. Aries,103 F.R.D. 541,
       543 (S.D.N.Y. 1984)). We need say no more.




                                                 10
        Case 1:19-cv-05257-JSR Document 22 Filed 12/29/20 Page 14 of 18




Burda, 417 F.3d at 299. The Second Circuit also held that service of process complied with the

Hague Convention and that defendant received the summons, “his affidavit to the contrary

notwithstanding.” Id.. 417 F.3d at 295. With respect to defendant’s argument that he did not

receive the summons, the Second Circuit noted that defendant offered only his affidavit and “the

district court, as fact-finder, had ample evidence from which to conclude that [defendant’s]

affidavit lacked credibility,” including his two-year delay in moving to vacate for improper service

in October 2003, despite his knowledge of the default judgment since 2001 at the latest. Burda,

417 F.3d at 295, 302.

       Under the Second Circuit’s opinion in Burda, Zee has the burden of proof to establish that

service did not occur because Zee, as the defaulting defendant, unquestionably had actual notice

of the original proceeding, as evidenced by Mr. Mayet’s July 8, 2019 lengthy email to VTS’s

counsel requesting a twenty-eight day extension of the pending litigation to settle the matter.

(Grossman Dec. Ex. 7.) Given that Zee had actual notice on July 8, 2019 and delayed making its

motion until almost seventeen months later on December 1, 2020, presumably made once Mr.

Mayet realized that the judgment was going to be enforced and his company was facing a winding-

up petition in the UK, Zee has the burden of proof to show service was not made, which as shown

below, it has failed and cannot meet. (Weale Dec. Ex. CAW2; Grossman Dec. Ex. 7.)

C.     Zee Failed To Meet Its Burden Of Proof Because
       The Sole Declaration Lacks Credibility And Evidence.

       Like in Burda, Zee relies on a single affidavit of Mr. Mayet, Zee’s founder and director,

which the district court, as fact-finder, should find lacks credibility and evidence that Zee was not

served with the summons and Complaint. First, Mr. Mayet claims that the building ground floor

is filled with retail business stores and there are forty-six other companies throughout the different

floors of the building. (Mayet Dec. ¶ 6.) However, Mr. Mayet’s declaration does not disclose

                                                 11
         Case 1:19-cv-05257-JSR Document 22 Filed 12/29/20 Page 15 of 18




whether this address is Zee’s actual place of business, all he attaches is an exhibit showing that he

informed VTS that Zee’s “address” is on the third floor. 1 (Mayet Dec., Ex. A.) Thus, Zee has not

met its burden of proof showing it has an actual operating office at 207 Regent Street separate

from Hold Everything’s virtual offices that should have been served. Second, Mr. Mayet’s only

evidence that Zee has no connection with Hold Everything is his word. (Id. at ¶¶ 8-10.) In order

for Zee to meet its burden of proof, Mr. Mayet should have proffered evidence from Hold

Everything that Zee does not utilize its services. It has not done so. Based on the foregoing, Mr.

Mayet’s declaration, the sole evidence supporting Zee’s motion, should be deemed lacking

credibility and evidence, and thus, Zee has not met its burden of proof to demonstrate that it was

not properly served.

        D.      VTS’s Evidence Demonstrates That Zee Cannot Sustain Its Burden of Proof.

        Also like in Burda, this Court as fact-finder here has ample evidence presented by VTS

demonstrating that Zee cannot meet its burden of showing that service was improper. First, the

process server went to the third floor at 207 Regent Street, the same registered address and floor

Zee insists is the place of its registered address, which is the location of virtual office, Hold

Everything. (Dkt. 8; Grossman Dec. Exs. 1, 3; Cooper Dec. Ex. 3; Mayet Dec. Ex. B; Def. Mem.

at 5.) Second, Hold Everything at 207 Regent Street is Zee’s registered business address because

there are no other business physically on the third floor other than Hold Everything, and Zee has

a virtual office services account with Hold Everything. (Cooper Dec. ¶¶ 3, 8.) Third, Mr. Mayet

claims that Zee was served with the Statutory Demand, dated October 20, 2020. (Mayet Dec. ¶

11.) When the process server went to Zee’s registered office at 207 Regent Street, London W1B



1
  In its brief, Zee claims that it operates on the third floor, but proffered no evidence to substantiate
that claim, or that operates independently from Hold Everything’s virtual offices on the third floor.
(Def. Mem. at 5.)
                                                   12
        Case 1:19-cv-05257-JSR Document 22 Filed 12/29/20 Page 16 of 18




3HH on October 20, 2020, he was advised by three males entering the building that there was a

virtual office on the third floor called “Hold Everything,” but he was unable to get a response from

the bell. (Weale Dec. ¶ 5, Ex. CAW2.) He left the documents next to the pigeon holes on the

ground floor of the building, and Mr. Mayet claims Zee was served with those documents. (Id. at

¶¶ 5, 8, Exs. CAW 2, CAW 4.) Furthermore, service was not contested by Zee’s UK counsel.

(Weale Dec. Ex. CAW4; Mayet Dec. Ex. 11.) Thus, service on Hold Everything constitutes good

service on Zee. Given all of the foregoing affirmative evidence proffered by VTS, it is clear that

Zee was properly served by leaving the documents at the registered address on Companies House

in accordance with UK service law (see pp. 7-8, supra), which is acceptable service under the

Hague Convention, Rule 4(h)(2) and by extension Rule 4(f).

       E.      VTS’s Service on Zee Satisfied Constitutional Due Process.

       In addition to VTS’s service complying with the aforementioned laws, its service on Zee

also satisfies due process which requires “notice reasonably calculated . . . to apprise interested

parties of the pendency of the action.” Burda, 417 F.3d at 303 (citations omitted). This is evident

through this Court upholding service in the UK on a registered address where service of the

summons and complaint was accepted on behalf of the defendant. Voice, Civ. 19-cv-5245 (VEC)

at Dkt. 14-16. Similar to VTS’s service in the Impex case, the process server went to the registered

office on Companies House, an office where the defendant did not actually operate, and was met

by an agent of the registered office who accepted and forwarded the documents to defendant.

(Voice, Civ. 19-cv-5245 (VEC) at Dkt. 14-16; Grossman Dec. Ex. 5, Dkt. 8.) Zee claims that

service was made on Mr. Cooper, another director of a company with no connection to Zee, is not

service reasonably calculated to provide notice (Def. Mem. at 6), but Zee has evidence that Zee

had an account with Hold Everything which had Zee’s forwarding address and forwarded the



                                                13
        Case 1:19-cv-05257-JSR Document 22 Filed 12/29/20 Page 17 of 18




summons and Complaint to Zee. (Cooper Dec. ¶¶ 5, 8-9; Grossman Dec. Ex. 5.) Zee also doubles

down on its contention that service was not reasonably calculated to provide notice by claiming

that “Zee had no knowledge of any pending litigation action in New York until only very recently.

It cannot be inferred or believed that Zee possessed any sort of knowledge.” That assertion is

patently false. Mr. Mayet responded to VTS’s counsel’s email regarding the CCMP on July 8,

2019, requesting the parties to settle and requesting a twenty-eight day adjournment of the

litigation at the time. (Grossman Dec. Ex. 7.) This evidence alone casts heavy doubt on Zee’s and

Mr. Mayet’s veracity with respect to its claims that it did not receive notice, and coupled with Mr.

Cooper’s Declaration that Hold Everything has a virtual office account for Zee, should be

sufficient basis for denying Zee’s motion to vacate the default judgment.

                                         CONCLUSION

       For all the foregoing reasons, the Default Judgment entered against Defendant Zee

Telecoms Ltd. should not be vacated pursuant to Fed. R. Civ. P. (b)(4) because the summons and

Complaint were properly served pursuant to Fed. R. Civ. P. 4(h)(2) and, by extension, 4(f).

Dated: Atlanta, Georgia
       December 29, 2020

                                         ROSENFELD LAW, PLLC

                                          By: /s/ Shira Rosenfeld Grossman
                                             Shira Rosenfeld Grossman (SG 5392)
                                             6309 Mount Vernon Oaks Drive
                                             Atlanta, Georgia 30328
                                             Email: shira@outgc.com
                                             Telephone: (646) 637-3226

                                              Attorneys for Allied World Assurance Specialty
                                              Insurance Company, Assignee of All Claims
                                              Asserted in This Action by Plaintiff Voice Tele
                                              Services Inc.


                                                14
       Case 1:19-cv-05257-JSR Document 22 Filed 12/29/20 Page 18 of 18




To: Gehi & Associates
    Attorneys for Zee Telecoms Ltd.
    (by ECF)




                                      15
